The Honorable Steve Bryles State Senator 514 West Main Blytheville, AR 72315-3334
Dear Senator Bryles:
I am writing in response to your request for my opinion on the following question:
  Some small cities have sewer customers who are on rural water systems. When a city sewer customer becomes delinquent in making payments for sewer service, these cities often have difficulty getting the rural water system to cut-off the water service of one of its customers for non-payment of the customer's city sewer bill. Does state law require the rural water systems to terminate water service for nonpayment of the city sewer bill?
RESPONSE
Yes, pursuant to the following statutory directive:
  (a) Any municipality owning or operating a public sewer system or sewer improvement district providing sewer service to its citizens may request a water association or water improvement district providing the water service to terminate the water service to any resident who is delinquent at least thirty (30) days in making payment to the municipality for sewer service.
  (b) The water association or water improvement district shall send notice to any person who is delinquent in making payments for sewer service of the date the water service will be terminated and shall terminate the water service upon that date unless the balance due the municipality for sewer service has been paid.
  (c) The water association or water improvement district shall terminate the water service upon certification by the municipality that the person is more than thirty (30) days delinquent in making payments for sewer service and has been sent notice of the termination of the water service by the municipality.
A.C.A. § 14-229-103 (Repl. 1998).
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE
Attorney General